Citation Nr: 0200070	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  96-37 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for residuals of 
shrapnel wounds to the right shoulder and right leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, F. B. 



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from May 1945 to 
August 1945 and service in the Regular Philippine Army from 
August 1945 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board issued a prior decision in this case in August 
1998, in which it found no new and material evidence to 
reopen.  The veteran appealed that decision to the U.S. Court 
of Veterans Appeals (known as the U.S. Court of Appeals for 
Veterans Claims as of March 1, 1999) (Court).  In a January 
1999 Order, the Court vacated the Board decision and remanded 
the matter for the Board to consider the claim in light of 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991)).

The Board then issued another decision in September 1999, 
again finding no new and material evidence to reopen the 
veteran's claim.  The veteran appealed that decision to the 
Court.  Pursuant to VA's motion, in a January 2001 Order, the 
Court vacated the Board decision and remanded the claim to 
the Board for consideration of the effect on the claim of 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The matter is 
therefore again before the Board.    



FINDINGS OF FACT

1.  In a January 1992 decision, the Board found no new and 
material evidence to reopen the veteran's claim for service 
connection for residuals of shrapnel wounds to the right 
shoulder and right leg, previously denied by the RO in June 
1976.  The Court affirmed the Board in an October 1993 
decision.  

2.  Evidence received since the January 1992 Board decision 
is either duplicative or cumulative of evidence previously of 
record or does not bear directly and substantially on the 
matter under consideration.     


CONCLUSIONS OF LAW

1.  The January 1992 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2001).

2.  No new and material evidence has been received since the 
January 1992 Board decision to reopen the veteran's claim for 
service connection for residuals of shrapnel wounds to the 
right shoulder and right leg.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory provisions.  That is, by way of the June 1996 
rating decision, July 1996 statement of the case, and 
subsequent supplemental statements of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
kind of evidence required to substantiate his claim.  In 
addition, the veteran and his representative have had the 
opportunity to address the change in the law effected by the 
Hodge decision, supra.   

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  In any 
event, the Board notes that, in this case, the RO requested 
private medical records as identified and authorized by the 
veteran, although the veteran ultimately provided the records 
himself.  He has not authorized VA to secure any additional 
private records or identified any relevant VA records that 
need to be obtained.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his claim.  Therefore, 
there is no indication that the Board's present review of the 
claim, to include consideration of the VCAA and its 
implementing regulations in the first instance, will result 
in any prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board notes that, in its January 1998 supplemental 
statement of the case, the RO found that there was new and 
material evidence and reopened the claim but denied it on the 
merits.  However, it is emphasized that the Board has 
jurisdiction to consider previously adjudicated claims only 
if new and material evidence has been presented.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Moreover, as a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  
Accordingly, despite the RO's findings, the Board must 
initially determine if there is new and material evidence 
before proceeding to the merits of the claim.         

Analysis

The RO denied service connection for residuals of shrapnel 
wounds to the right shoulder and right leg in a June 1976 
rating decision.  Although the veteran submitted a notice of 
disagreement, he failed to provide a substantive appeal when 
the RO furnished a statement of the case.  Therefore, the 
June 1976 rating decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2001).   

The veteran attempted to reopen his claim in June 1990.  In a 
July 1990 rating action, the RO again denied service 
connection for shrapnel wounds to the right shoulder and leg.  
The veteran timely appealed that decision.  In a January 1992 
decision, the Board found no new and material evidence to 
reopen the previously denied claim.  The veteran appealed 
that decision to the Court, which affirmed the Board in an 
October 1993 decision.  Therefore, the January 1992 Board 
decision, which subsumes the underlying RO decision, is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1104.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge, 155 F.3d at 1362.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible"). 

In this case, in the June 1976 rating decision, the RO denied 
service connection for residuals of shrapnel wounds to the 
right shoulder and leg because the evidence did not establish 
that the wounds in question were incurred during the 
veteran's period of service, but rather prior thereto.  The 
January 1992 Board decision found no new and material 
evidence to reopen the claim.  Evidence of record at the time 
of the January 1992 Board decision consists of the following: 
Affidavits of Philippine Army Personnel dated in August 1945 
and March 1946; verification of the veteran's period of 
service from the service department in October 1969; 
Certifications regarding the veteran's service dated in April 
1976 and April 1983; additional statements concerning service 
dated in April 1945, May 1948, and September 1974; medical 
evidence from a Dr. Alba dated in July 1976; medical evidence 
from C. Ponce, M.D., dated in June 1990; a copy of an 
identification card dated in April 1983; written statements 
from the veteran from August 1976, November 1990, and March 
1991; and the transcript of the veteran's hearing in April 
1991.  

Evidence received since the January 1992 Board decision 
consists of the following: multiple copies of all or parts of 
the Affidavits of Philippine Army Personnel dated in August 
1945 and March 1946; multiple copies of Certifications dated 
in April 1976 and April 1983; a statement concerning the 
veteran's service dated in May 1948; medical evidence from a 
Dr. Magdamo dated from May 1996 to May 1997; medical evidence 
from A. Jain, M.D., dated from October 1996 to July 1997; and 
written statements from the veteran dated from May 1996 to 
July 1999.  

Upon a review of the claims folder, the Board finds that 
there is no new and material evidence to reopen the veteran's 
claim for service connection for residuals of shrapnel wounds 
to the right shoulder and right leg.  Initially, the Board 
notes that the copies of the 1945 and 1946 Affidavits, the 
1976 and 1983 Certifications, and the 1948 statement about 
the veteran's service are all duplicates of evidence of 
record at the time of the January 1992 Board decision.  
Duplicate evidence is by definition not new and material.  

Similarly, the veteran's multiple written statements, though 
not exact duplicates of previous statements, each offer the 
assertion that the veteran had service beginning in 1942 
rather than May 1945, as verified by the service department.  
He therefore claims that his shrapnel wounds, suffered in 
February 1945, were incurred during service for purposes of 
entitlement to VA benefits.  However, such assertions were 
previously of record and considered and rejected by the 
Board.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001) 
(service-connected disability compensation is payable to a 
veteran for disability resulting from an injury or disease 
incurred or aggravated in active military service); 38 C.F.R. 
§ 3.203 (evidence of service may be established by submission 
of specified official documents or by verification of service 
by the service department); Spencer v. West, 13 Vet. App. 
376, 380 (2000) (service department findings are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces).  Therefore, the veteran's statements are merely 
cumulative of evidence already of record and are thus not new 
and material.   

Finally, the medical evidence from Dr. Magdamo and Dr. Jain 
is not new and material.  Records from both physicians refer 
to injuries the veteran received in the war.  However, the 
underlying issue before the Board is not whether the veteran 
suffered shrapnel wounds during the war, but whether those 
injuries were sustained during the war while the veteran was 
performing recognized service.  The evidence from Drs. 
Magdamo and Jain is silent as to that issue.  Therefore, the 
evidence does not bear directly and substantially on the 
matter at hand and is not new and material.       

In conclusion, the Board finds that evidence received since 
the January 1992 Board decision is not new and material 
within the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
claim is not reopened.  38 U.S.C.A. § 5108.  The appeal is 
denied.  



ORDER

No new and material evidence has been submitted to reopen the 
veteran's claim for service connection for residuals of 
shrapnel wounds to the right shoulder and right leg.  The 
appeal is denied.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

